19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 1 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 2 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 3 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 4 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 5 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 6 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 7 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 8 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                       Pg 9 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 10 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 11 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 12 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 13 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 14 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 15 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 16 of 17
19-22312-rdd   Doc 599   Filed 05/31/19 Entered 05/31/19 21:12:11   Main Document
                                      Pg 17 of 17
